Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Lipiansky (US 8344246 B2) describes cooling discs are used to secure multiple current carrying cables while spreading the cables out in an organized manner. The cooling discs provide an efficient spatial distribution of heat so that the amount of power dissipated over time is distributed over a larger volume, effectively cooling the cables. Thus, it is not necessary to derate the cables. In accordance with one embodiment, a cooling apparatus comprises at least one cooling member having an outer perimeter and an inner perimeter. The outer perimeter includes a plurality of receptacles for receiving a corresponding one of a plurality of current carrying cables. The inner perimeter defines a central opening. Each receptacle has a cross-sectional size conforming to a cross-sectional size of the corresponding cable. And each receptacle has a pair of opposing outer lips having a spacing therebetween. The spacing is less than a diameter of the corresponding cable. In one example, the receptacles have a generally arcuate shape. In this case, the inner perimeter is desirably generally circular. In another example, the at least one cooling member is a thermal and electric insulator. Here, the at least one cooling member desirably comprises a thermoplastic polymer. In a further example, the at least one cooling member comprises a plurality of cooling members, each of the plurality of cooling members having a thickness of less than one inch. In one alternative, upon connection to the plurality of cables, a first one of the cooling members is spaced apart from a second one of the cooling members by at least about 6 inches. In another alternative, upon connection to the plurality of cables, a first one of the cooling members is spaced apart from a second one of the cooling members by less than about 12 inches. And in another example, the at least one cooling member has a thickness of between about 0.25 to 0.5 inches. In accordance with another embodiment, a cooling system comprises a plurality of cooling members and a plurality of cables configured to handle current loads. Each cooling member has an outer perimeter and an inner perimeter. The outer perimeter includes a plurality of receptacles therealong. The inner perimeter defines a central opening. Each of the plurality of cables will generate heat in relation to its current load. Each of the plurality of cables has a cross-sectional size. Each receptacle receives a corresponding one of the plurality of cables. Each receptacle has a cross-sectional size conforming to the cross-sectional size of the corresponding cable, and each receptacle has a pair of opposing outer lips having a spacing therebetween. The spacing is less than a diameter of the corresponding cable.

	Diab (US 2010/0052642 A1) describes a power over Ethernet method in a system that sets a current limit for a power sourcing equipment port to a first value when the power sourcing equipment port is coupled to an unshielded cable, comprising: measuring a characteristic of a cable by a physical layer device; transmitting said measured cable characteristic to a controller; determining, by said controller, whether said cable is a shielded cable; and controlling, by said controller, a provisioning of power for a power sourcing equipment port, which is coupled to said cable, based on said determination.

Bauco (US 2015/0049992 A1) describes an optical communication cable. The optical communication cable includes a cable body having a first end, a second end, an outer surface, an inner surface, and a channel defined by the inner surface and extending between the first end and the second end. The optical communication cable also includes an optical transmission element located in the channel and heating means for receiving an electrical current and increasing the temperature of the optical communication cable. The heating means extends along at least a portion of the length of the cable body. Various heating means are disclosed. In another embodiment, an optical communication cable includes a cable body having a first end, a second end, an outer surface, an inner surface, and a channel defined by the inner surface and extending between the first end and the second end. The optical communication cable also includes an optical transmission element located in the channel and a resistive heating element extending at least a portion of the length of the cable body. The resistive heating element defines an electrically conductive path between first and second ends of the resistive heating element. The first and second ends of the resistive heating element are in electrical communication with an exterior of the optical communication cable and are configured to be coupled to a power source to deliver current to heat the resistive heating element. An additional embodiment of the disclosure relates to a communication cable including a cable body. The cable body includes a first end, a second end, an outer surface, an inner surface, and a channel defined by the inner surface and extending between the first end and the second end. The communication cable includes a data transmission element located in the channel and a resistive heating element extending the length of the cable body. The resistive heating element defines an electrically conductive path between first and second ends of the resistive heating element. The first and second ends of the resistive heating element are in electrical communication with an exterior of the communication cable and are configured to be coupled to a power source to deliver current to heat the resistive heating element.

Robinson (US 7188415 B2) describes a cable assembly comprises a plurality of electrical or fiber-optic cables, a spacer, and a collar. The cables are arranged lengthwise in a bundle, which includes a segment having a cross-sectional arrangement organized into a plurality of columnar sections of contiguous cables. Each columnar section has at least one cable. The spacer is disposed between adjacent columnar sections of cables and thus forms a dividing line between the adjacent columnar sections. The spacer spans substantially entirely across a cross section of the segment of the bundle in one direction. The collar is disposed entirely around the bundle and, the spacer along at least a portion of the segment. The collar is sufficiently tight such that the collar and the spacer cooperate to hold the adjacent columnar sections in substantially fixed relative positions within the cross-section of the bundle. A method assembles a plurality of electrical or fiber-optic cables into a cable harness breakout. Segments of a first subset of the plurality of cables are arranged into a contiguous first group. A substantially rigid spacer is placed along a side of the first group. Segments of a second subset of the plurality of cables are arranged into a contiguous second group, and a side of the second group is placed along the spacer, so that the first group and the second group have an arranged configuration. The first group, the spacer, and the second group are secured together in the arranged configuration. A cable bundle breakout harness comprises a plurality of cables, a set of spacers, and a collar. Coextensive segments of the cables are arranged in a rectangular-array having N rows and M columns, where M and N are natural numbers (i.e., non-zero positive integers). The set of spacers demark the interior boundaries of the N rows. The collar surrounds the cables and the set of spacers. Another cable harness breakout is near an end of a bundle of electrical and/or fiber-optic cables. The cable harness breakout comprises means for arranging coextensive segments of the cables into a cross-sectional arrangement having a regular, desired configuration. The cable harness breakout also comprises means for holding the coextensive segments of the cables in substantially fixed relative positions in the desired configuration.

ALBERO (US 2016/0253436 A1) describes a method of characterizing a bundle of electrical cables, comprising taking into consideration for at least one surface temperature of the cables, firstly of at least one sum of heat fluxes calculated for each cable for the heating effect due to the electrical resistance of each cable passing a respective electric current, and secondly of a heat flux calculated for the heat given off by the bundle into its environment in order to make the dimensioning of the cables compatible with their use.  By means of these principles, and for reduced cost in terms of computation, it is possible to optimize the design or the use of cable bundles, and in particular to design them while reducing their weight, and while still satisfying utilization constraints. Although the calculations are performed in conservative manner so as to guarantee that the solution that is retained is reliable, they are nevertheless more accurate than the calculations obtained using prior solutions.  Said sum of fluxes and said flux may in particular be taken into consideration by calculating them, in particular by calculating the flux concerning the heat given off, for a given surface temperature of the cables constituting a constraint to be satisfied and by comparing the numerical values as calculated in this way. Said sum of incoming fluxes and said outgoing flux may also be considered by solving an equation to obtain the surface temperatures of the cables that are actually reached in operation.  In certain implementations, said sum of fluxes and said flux are compared at the maximum surface temperature of the cables for operation without degradation of the cables, at the maximum surface temperature of the cables for operation that guarantees safety for human operators acting on the cables.

Glew (US 2017/0023756 A1) describes a communications cable, comprising: a support separator providing a plurality of channels for receiving transmission media, said support separator comprising a first polymeric material; at least one optical fiber disposed in one of said channels; at least an electrical conductor capable of carrying at least about 10 watts of electrical power disposed in another one of said channels; an insulation at least partially covering said electrical conductor; and a jacket surrounding said support separator and said transmission media, said jacket comprising a second polymeric material.

Glew (US 7473849 B2) describes  a high performance, multi-media communications cable comprising; one or more cable support-separators and one or more metallic or fiber optic conductive media conductors or both, wherein one or more conduit tube(s) may exist within or exterior to said high performance, multi-media communications cable or said cable support-separators extending along a longitudinal length of said high performance, multi-media communications cable and wherein said conduit tube(s) provide said high performance, multi-media communications cable with eccentric or concentric shape; said conduit tube(s) each comprising varying outside diameters that are randomly or consistently varying along said longitudinal length of each said conduit tube wherein the various shapes, material thicknesses, diameters and sizes are provided around a constant centerline of each inner conduit, said conduit tube(s) extend along said longitudinal length of said high performance, multi-media communications cable or said cable support-separators, thereby varying overall cable diameters and wherein said conduit tube(s) lay longitudinally along or are helically wound around said high performance, multi-media communications cable or said cable support-separators internal to said high performance, multi-media communications cable wherein said conduit tube(s) comprise variable winding patterns with variable tensions and wherein said conduit tube(s) provide said high performance, multi-media communications cable with improved electrical performance, optical performance and/or reduced crosstalk.
Allowable Subject Matter
2.	Claims 1-11 and 20-28 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 20 and 21 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method comprising: identifying cable adjacencies, the cable adjacencies including an arrangement of cables within a cable bundle and a size of the cable bundle. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-11 are allowed due to their dependency on claim 1.

Regarding claim 20
The primary reason for the allowance of claim 20 is the inclusion of logic encoded on one or more non-transitory computer readable media for execution and when executed by a processor operable to: identify cable adjacencies, the cable adjacencies including an arrangement of cables within a cable bundle and a size of the cable bundle. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Regarding claim 21:
The primary reason for the allowance of claim 21 is the inclusion of an apparatus comprising: a memory; a network interface configured to enable network communication; and a processor, wherein the processor is configured to perform operations comprising: identifying cable adjacencies, the cable adjacencies including an arrangement of cables within a cable bundle and a size of the cable bundle. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 22-28 are allowed due to their dependency on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
August 2, 2022